30 So. 3d 709 (2010)
Mario ESQUIVEL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-5036.
District Court of Appeal of Florida, Second District.
March 31, 2010.
James Marion Moorman, Public Defender, and Allyn M. Giambalvo, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
Mario Esquivel appeals the order revoking his probation and the resulting sentences for criminal mischief in excess of $1000 in circuit court case number 07-CF-20505 and for petit theft in circuit court case 08-CF-6526.[1] We affirm the revocation of probation and sentence in case number 07-CF-20505. In case number 08-CF-6526, we affirm the revocation of probation, but we reverse the five-year sentence on the first-degree misdemeanor of petit theft. See § 812.014(3)(b), Fla. Stat. (2007). We remand for the trial court to sentence Esquivel for the petit theft to a term of imprisonment of no more than one year. See § 775.082(4)(a), Fla. Stat. (2007).
Affirmed in part, reversed in part, and remanded.
ALTENBERND and MORRIS, JJ., Concur.
NOTES
[1]  This appeal was originally briefed pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), but this court ordered merits briefing on the sentencing issue in case number 08-CF-6526.